Citation Nr: 1131284	
Decision Date: 08/25/11    Archive Date: 09/07/11

DOCKET NO.  08-39 464	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to service connection for a low back disability with associated nerve impairment.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Fleming, Associate Counsel


INTRODUCTION

The Veteran had active military service from August 1962 to April 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California, that denied the benefit sought on appeal.  

The Veteran testified before the undersigned Veterans Law Judge at a hearing at the RO in April 2011.  A transcript of the hearing has been associated with the Veteran's claims file.  


REMAND

The Board finds that further evidentiary development is necessary before a decision can be reached on the merits of the Veteran's claim for service connection for a low back disability with associated nerve impairment.

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a pre-existing injury suffered or disease contracted in the line of duty.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2010).  Generally, service connection requires:  (1) medical evidence of a current disability; (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease; and (3) medical evidence of a nexus between the current disability and the in-service disease or injury.  See Hickson v. West, 12 Vet. App. 247 (1999).  

Regarding the Veteran's service connection claim, the Board acknowledges that the Veteran contends that he first developed back pain in service and has continued to have such pain to the present, as well as radiating pain that he believes to be related to his claimed back disorder.  The RO denied the Veteran's claim on the basis that there was no evidence of record to suggest a link between any current back or neurological disability and his time in service.  

Regarding the Veteran's disability, the Board first acknowledges that the Veteran's service treatment records reflect that at his August 1962 entrance report of medical history, he was found to have a normal spine and musculoskeletal system and a normal neurological system.  Service treatment records are silent as to any complaints of or treatment for problems with the Veteran's back, and he was similarly found to have a normal spine and musculoskeletal system and normal neurological system at his April 1967 separation medical examination.  Post-service medical records reflect that private treatment providers have identified the Veteran as suffering from various back disabilities, including degenerative disc disease and degenerative joint disease of the lumbar spine, as well as radiculopathy at S1, for which he was treated as early as 2005.  In that connection, the Board notes that private treatment records dated in 2005 reflect that, on multiple occasions, the Veteran sought treatment for radiating pain that he reported began in December 2004 following an incident in which he lifted a heavy monitor at work.  

The Veteran has also submitted a statement from a private treatment provider as well as from his wife, and he testified before the undersigned Veterans Law Judge at a hearing in April 2011.  In a March 2008 letter to VA, his private physician stated that the Veteran's "lower back pain[,] which involves nerve damage, vertebral disc and arthritic conditions could have been caused/initiated by an incident that occurred aboard a Navy ship."  However, the physician did not offer any rationale for his opinion.  Similarly, the Veteran's wife stated that she remembers the Veteran complaining of back pain during service, which he has continued to experience.  Similarly, at his April 2011 hearing, the Veteran contended that he first experienced pain in his back in service and that he continues to experience the same type of pain in his back.  He also contended that the pain now radiates, which he believes to be the result of nerve damage related to his claimed back disorder.  

The chronicity provisions of 38 C.F.R. § 3.303(b) (2010) are applicable where evidence, regardless of its date, shows that a Veteran had a chronic condition in service, or during an applicable presumptive period, and still has such condition.  Such evidence must be medical unless it relates to a condition as to which lay observation is competent.  Service connection may be established on the basis of § 3.303(b) if the condition is noted during service or during an applicable presumptive period, and if competent evidence, either medical or lay, depending on the circumstances, relates the present condition to continued symptomatology.  Savage v. Gober, 10 Vet. App. 488 (1997).  

VA's duty to assist includes affording the claimant an examination or obtaining a medical opinion when there is competent evidence that a claimant has a current disability, or persistent or recurrent symptoms of a disability; there are indications that the disability may be associated with active service; and the record is insufficient to decide the claim.  See 38 U.S.C.A. § 5103A(d) (West 2002).  Under relevant VA regulations, action should be undertaken by way of obtaining a medical opinion if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but:  1) contains competent evidence of diagnosed disability or symptoms of disability; 2) establishes that the Veteran suffered an event, injury or disease in service, or has a presumptive disease during the pertinent presumptive period, which may be established by competent lay evidence; and 3) indicates that the claimed disability may be associated with the in-service event, injury, or disease.  38 C.F.R. § 3.159(c)(4) (2009).  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The third prong of Section 3.159(c)(4), which requires that the evidence of record "indicate" that the claimed disability or symptoms may be associated with service, is a low threshold.  

In that connection, the Board notes that the Veteran has contended, both to VA and to his treatment providers, that he first experienced problems with his back in service and that those problems have continued to the present.  The Board notes that the Veteran is qualified, as a lay person, to report that he suffered pain or injury during service that has continued to the present.  See Savage, 10 Vet. App. at 495.  However, he is not competent to provide a medical opinion as to the onset of any current disability.  See Washington v. Nicholson, 19 Vet. App. 362 (2005); see also Bostain v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

Here, the Veteran has stated that he injured his back in service and has continued to have worsening, radiating back pain since his period of active duty.  As the Veteran is competent to state observable facts, such as the continuity of symptoms from his time in service to the present, but is not competent to testify as to etiology of a current disability, the Board finds that there is insufficient competent medical evidence on file to make a decision on this issue and must therefore remand to obtain a medical examination and nexus opinion regarding the etiology of the Veteran's claimed low back disability and associated nerve impairment.  See McLendon, 20 Vet. App. 79.  

Thus, in light of the Veteran's contentions and the medical evidence discussed above, including the letter submitted by the Veteran's private treatment provider in March 2008, the Board finds it necessary to secure an examination to ascertain whether the Veteran in fact has a low back disability with nerve impairment that is related to service.  See 38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2011); Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991) (where the record does not adequately reveal the current state of the claimant's disability, a VA examination must be conducted).  Thus, on remand, the Veteran should be afforded a VA examination in order to obtain a current diagnosis based on both an examination and a thorough review of his claims file.  The examiner must clarify the Veteran's current diagnosis and include a well-reasoned medical opinion addressing the nature and etiology of any back or neurological disability and the medical probabilities that any such diagnosed disability is directly related to the Veteran's time in service.  The examiner's opinion must be based upon consideration of the Veteran's documented medical history and assertions through review of the claims file.  38 U.S.C.A. § 5103A.

In view of the foregoing, the case is REMANDED for the following action:

1.  The Veteran must be sent a letter requesting that he provide sufficient information and, if necessary, authorization to enable VA to obtain any additional pertinent evidence not currently of record.  The agency of original jurisdiction (AOJ) must explain the type of evidence VA will attempt to obtain as well as the type of evidence that is the Veteran's ultimate responsibility to submit.  Records reflecting treatment as early as 1967 or 1968 from "Kaiser" as mentioned by the Veteran at his April 2011 hearing should, with proper authorization, be sought.

2.  The AOJ must ensure that all files saved to the compact disc documenting the Veteran's application for SSA benefits are printed and associated with the claims file.  All documents contained on the file must be printed from the compact disc and associated with the claims file.

3.  After associating with the claims file all available records and/or responses received pursuant to the above-requested development, the Veteran must be scheduled for a VA examination and notified that failure to report to any scheduled examination, without good cause, could result in a denial of his claim.  See 38 C.F.R. § 3.655(b) (2010).  

The VA examination is necessary to determine the nature and etiology of any current low back disability and associated nerve impairment shown to be present.  The VA examiner must review the Veteran's claims file and medical history, examine the Veteran, and provide an opinion as to whether it is at least as likely as not (i.e., there is at least a 50 percent probability) that a low back disability or any associated neurological disability is directly related to military service.  The reviewer's attention is called to the Veteran's reported medical history, including in particular his contention that he first experienced back pain in service and has continued to experience radiating back pain since that time.  The examiner must also consider the statements from the Veteran and his wife concerning his in-service pain and the March 2008 letter from his private treatment provider, as well as his statements made to his private physicians that his back problems began in 2004 after he lifted heavy equipment at work.  

The examiner must review the Veteran's claims file, to include a copy of this remand.  A well reasoned opinion must be provided with a detailed explanation for all conclusions reached by the reviewer.  Citations to the record or relevant medical principles should be included as necessary to explain the opinion, and a complete rationale should be given for all opinions and conclusions expressed.  The examiner should specifically outline the medical reasons to accept or reject the Veteran's statements regarding continuity of problems since military service.

The entire claims file, including a copy of this remand, must be made available to and reviewed by the examiner designated to examine the Veteran.  All appropriate tests and studies must be accomplished, and all clinical findings must be reported in detail.

4.  The adjudicator must ensure that the examination report complies with this remand and the questions presented in the examination request.  If the report is deficient, it must be returned to the examiner for necessary corrective action, as appropriate.

5.  After completing the requested actions and any additional notification and/or development deemed warranted, the claim on appeal must be adjudicated in light of all pertinent evidence and legal authority.  If any benefit sought is not granted, the Veteran must be furnished a supplemental statement of the case (SSOC) and afforded the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

Thereafter, the case should be returned to the Board for further appellate review, if in order.  By this remand, the Board intimates no opinion as to any final outcome warranted.  No action is required of the Veteran until he is notified.  The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

